Mackintosh, J.
— The 795 page log which records the shipwreck of this domestic bark reveals much rainy and stormy weather, and appellant claims it also shows the court was in error in. granting the divorce to the respondent and not to her, in giving the custody of one of the two young daughters to the respondent, and in allowing her so little property, and for these reasons appeals from the decree.
,. After examination of the feculent and revolting wrack, it is not necessary to further disturb it than to report that it discloses a condition where a divorce was imperative. "While the appellant probably was the more entitled to findings in her favor than was the respondent, it is unnecessary to alter the decree in that respect, for, after all, the divorce is the thing.
" We cannot, however, ’ agree with the trial court’s findings in regard to the custody of the children or of the allowance made to the appellant for their sup*174port. We cannot help but feel that the conduct of the respondent was such which proves him unfit to have the care and custody of a minor child, especially a girl.
We, therefore, modify the decree to the extent thát appellant be allowed the care, custody and control of both daughters, and that the allowance to be paid by the respondent for their support shall be increased to the sum of $50 a month, to be paid so long as the children are in the appellant’s care and custody, with a provision in the decree that the respondent may,, at reasonable times, have the right to see his children, and that the decree be open to modification upon changed conditions that may arise hereafter. To this extent the decree of the superior court is altered.
Main, C. J., Bridges, Holcomb, and Mitchell, JJ., concur.